ITEM 77O (1) DREYFUS MANAGER FUNDS II DREYFUS BALANCED OPPORTUNITY FUND On September 12, 2013, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased 555 4.850% Senior Notes due 2023 issued by Reynolds American Inc. (CUSIP No. 761713AY2) (the "Notes") at a purchase price of $99.922 per Note including an underwriting discount of $0.650 per Note. The Notes were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Citigroup Global Markets Inc. Goldman Sachs & Co. J.P. Morgan Securities LLC Credit Suisse Securities (USA) LLC Fifth Third Securities, Inc. Mizuho Securities USA Inc. RBC Capital Markets, LLC Scotia Capital (USA) Inc. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC The Williams Capital Group, L.P. PNC Capital Markets LLC Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 3, 2013. These materials include additional information about the terms of the transaction. ITEM 77O(2 ) Dreyfus manager funds ii Dreyfus balanced opportunity Fund On May 2 , Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased shares of common stock issued by ING U.S., Inc. (CUSIP No. 45685E106) (the "Common Stock") at a purchase price of $19.50 per share including an underwriting discount of $0.706875 per share. The Common Stock was purchased from Morgan Stanley & Co. LLC, Goldman, Sachs & Co., Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC, members of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Morgan Stanley & Co. LLC Goldman, Sachs & Co. Citigroup Global Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. J.P. Morgan Securities LLC ING Financial Markets LLC Barclays Capital Inc.RBC Capital Markets, LLC SunTrust Robinson Humphrey, Inc. Evercore Group L.L.C. Keefe, Bruyette & Woods, Inc. Raymond James Financial Inc. Sandler O'Neill & Partners, L.P. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC Commerz Markets LLC HSBC Securities (USA) Inc. Mediobanca – Banca di Credito Finanziario S.p.A. Piper Jaffray & Co. Samuel A. Ramirez & Company, Inc. The Williams Capital Group, L.P. Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held onSeptember 24 , 2013. These materials include additional information about the terms of the transaction.
